TOS DISCINUEYE_-<*

ERASE zee

) En la ciudad de 8 ogotd, Distrito Especial

Departamento de Cundinamarca, Reptiblica

de Colombia, @ los “ver eroN

dias del mes de FE BRE §
de mil novecientos ochenta y nueve (1.989 ), en el despacho

del sefior Ministro de Minas y Energia, 2” ‘donde Fuéd =

|
i

| mi presencia y ante mf, S 0 F is MEDINA}
DE LOPEZ VELL A-yéNotaria Veintiseis ( 26 )

del Circulo de Bogot4é, -* ------------=--

de Bogota, identificade con la ies de ciudadania namerc

de Bogota, quien obra debidamente autorizado

\consta en el Acta nainert ES7 de la Junta Directiva de

18 de enero de 1989, en nombre y representacion de. CARBONES |

(DE COEOMBIA S.A., CARBOCOL, Empresa Industrial y Comercial

idel Estado, Sociedad Antnima cen domicilio en Beyota,

corstituida mediante _ seritura Publica Ne.6350 del 16 de

noviembre de 1976, otergada en la Notarta Séptima del ciroule

ide Bogotk, que en adelante en este documento se

| CARBOCOL,

mayor de edad y vecina de Bogot&, identificade con la ebdula

pas Ciudadarfia 162.9384 de Bogoth, quien obra debidamente

autorizado segln consta en el Acta Numero 121 de la

Directiva _ de fecha @5 de agosto de 1987, en nombre y

representacién de CuI. PRODECO — PRODUCTOS DE COLOMBIA S.A. ,

sociedad angrnima con domicilio en Bogota, constituida

VILLA

SEIS DE BOGOTA

SOFIA MEDINA DE ee

mediante Escritura Pablica namerc 5.378 del 1@ de septiembre

de 1974 de ia Notarta Séptima de Bog! que en adelante en

este documento se denominara EL CONTRATISTA,

ELAUSULA | PRIMERR.—  Acuerda: CARBOCOL-y EL

; el presente contrato’ sb ate

acordado celebra' £
ESTE PAPEL NO TIENE CQSTO PARA EL USUARIO Bs |
: : “x

NOTARIA VENTE

=
7 explotacién minera carbon fera, megiio per les trmiros,

be =a SON Sone es ts 4

- | plazas, eonueeuanes: y Polaris tienes contenidos en el

présente documento, asi como por aqvE ELAS ane2xos expresamente

- mencionades adelante y que Recon PARLE integral de este
= . =

2. Re CAP rTuLO-t

oy ——DISPOSICIONES ; GENERALES-

CLAUSULA SEGUNDA. — Objete del Contrato: El abjseto de este!
= me aa 1
i

feentrato es la exploracién, construccién y montage, yi)

‘explotaciin de un Proyecta Carbonifero en el Area Contratada

otis oes J

‘descrita en la ClAusula Tercera de este contrato, la cual

‘hace parte de un Area mayor otergada a CARBOCOL por el

Ministerio de Minas y Energia, a titule oe BREEL Ss: mediante

‘la Resolucitn No. @@2657 de fecha 12 de octubre de 1977,

paerte No. 871. ee a ee ee Hl

eLAUSULA Dek ade Area Contratada El Ares Contratada

. tiene una extensibn de /6.668 hectareas| y 9,980 metros
oad e o_O ene ee is

cuadradas, esta ubicada en los mimicipios de Becerr

Pasa a ta Jaa ua de Ibirice en el Departamento del Cesar y

£1

esta comprendida dentro de los siguientes linderos: PUNTO

= Be esa os 2
/ARCIFINIG (P.8) “Se toma la confluencia del Cafic de las
ee eer

| Tierras con- el ric Maracas, cuyas coordenadas planas son:

Bi Berra. con el ric Maracas, cuyas coordenadas

| X=1, 564. 255, 203 270.442,90.- Desde este punto (P.A.)- con

| pumbo N@Sgradas 1@°25"E y una distancia de 1. pee mts se

llega el punts B & punto de packiaK de la presente

i
eee Benes este puneo con eaMBE SUR ¥8 una distancia

t
| de 5S. 722,00 mts. se llega al puree us desde este punts con

runbo GESTE y una distancia de Se 330; @@ mts. se llega al|

4.459, 02 ‘mts. se ELSE ot Rents: Ei desde este punto con

yunbo OFSTE y una Aetannte aie ns SE bain tabs se llega a1|

a D; desde este punta con rumba SUR y uma distancia de

unite econ rumae NORTE y una distancia =

7.15@,09 mts- se liega al punto Gi desde este punto - con

Lationnes

mts, se llepa al punto HS desde -este !

WpENntS com Prumbo. NORTE yi una distancia de

a_i — _ - . —

3.8 2, GO mts, se llega al punts Ai desde i

este punto con Sere ESTE y una distancia

de a. 290, aa mts. se llega al punts 85,

ipunto de partida y donde se cierra el poligore. Las |
if

eserdenadas y distancias de la anterior descripcitn estan

a ea

lbasadas en la Red Nacional de Colombia, del Instituto

+ ee
iGeopratice Agustin CodatZienmmer ttt ee
ee ae |

ie. CONTRATISTA procederdé al amojonamients del Area Contratada

layen facilitar su identificacién y manejo. El rea 5e

[ Le =

feemtrata por linderos, en consecuencia, EL CONTRATISTA, no

bt
tendr& derecho a reclame alguno, en el evento de que el Brea

‘i ot reed a
jeoantenida Denies de Eales. linderos Sea mayor o menor que tla i
= |

ah

externsién antes menclonallss El Area Contratada aparece

i
\
t
\demarcada en el mapa. que se adjunta como Anexa Uno (1) del

oo

{presente contrato. —-—

CLAUSULA CUARTA.— DSr iomess Para los fines de este

corntrata, las pee Soneen que a i Sir esas Se mencionan, ;

si a uiernte signifi caehers SSS ae

Zz BRO, MES, DIA: Amos, meses y dias del Calendario para

los efectos 7 aes presents contrata, & menos aue |
“s Fe ee eee ee se manirieate ti oEEeenkG. Srrereabee ee sarees ea a ee.
las = Roca sed tmeribentay ronbeaeeije: ns de color
asia ee o negro, formada por la = heamUEREsOny
pica eee a es la Re

descompesicibn y is ei les de sustancias vegetales.——

L,
4,3 DURACION DEI cONTRATO: El periode mencionade en va

Clausula Vinésima Cuarta. see reste panto cneenpemny

Beale at eermmane Sem iam
rumbo ESTE y una di stancia de 1.16@,a0

4.4 EMBARGUE: Es la accidér de poner el carbon er

ser exportado a cuaiquier ere:

4.5 ESTUDIO DE EACTIBILIDAD: Es at estudio d

Téenico- Eochamico del proyscto defi

ESTE PAPEL NO TIENE COSTO PARA EL USUARIO

NOTARIA VEINTISEIS DE SOGOTA

SNe ae AF SENET See
a a es

pees Vr eyS en ew

SOFIA MEDINA DE LOPEZ VILLA

Clausula 5.1.2.

6

slice rete cere —— |

FECHA EFeCTIVA: Es,el (ite en que el presente contrate |

aiede Sangeet rmties segtin lo establecide en Clausula

cused RayeRsan cae

AT

MINA: Es el Area aga eas ala explotacién econtinica del {|

yacimiento de varios mantos de carbén, quLeses en el

Area Contratada. Incluye uno o varios tajos o accesos ,

segtn el caso y constituye una unidad de explotacién

técnica y econémicai forman parte de ella los deptsitos

de carbén dentra del Area Contratada, las instalaciones

y lias sian de superficie y del subsuelo necesarias para

la Pe aera: beneficio, transformacibn y cargue del

carbin.
——+

PARTE! CARBOCOL y EL CONTRATISTA a la firma del

presente corntratc. Poatariarmente, CARBAEOL co sus

cesionarios, y EL CONTRATISTA o sus Sesiananitey dentro

_de los términos det. presente econbrates seeces—ccecss tes

PESO: Pesos y centavos emitides por el Banca de oe}

Rep&blica de Colombia. ---~-————

PRECIO DE VENTA FOB-T: §£s el definido en la ClA&usula !

" Bi

i

PROYECTO: La Mina y las instalaciones conexas para el”

Procesamiento, manejo, slmacenaniento, SreneEert ss embar—

que y demas infraesinucture objeto del presente Cont iatat

pick) EX: La tase ‘de cambio entre el Peso y e1 Délar sf

los Estados Unides de Amend ce o pueibeaaees otra unidad

monetaria, cotizada en cualquier fecha por el Banco de

la Republica de Colombia o, en caso de una unidad

monetaria sobre la cual dicho Barnes no reporte

Egeiese tore se utilizark el promadio aritmetico de las

tasas ae ‘cambio entre dicha unidad monetaria y el dblar

de los Estados Unides de America, cotizados en cualguier

fecha por” los bancos alos ‘que hace referencia la

promedio -aritmeética de das

respectivas tasas de interés

divulgadas por el Chemical Bank, el

Manufacturers Hannaver Trust y el

City Bank, de Nueva York, Nueva York, de tiempo

ie: at nN SUN 7: SR ot

ny
3

tiempo, come sus tasas de interés preferential

— $3 pa ERS

mineria mnecesarias para la preparacién y praduccién de

prkstamos comerciales: sesso sere eee 5
- - a
4.14 JTONELADA fs): Una teorelada m@trica, equivalente a Ea
— ze 9
2.224.62 libras americanas., —---~----~—~~--~--- | t a
ass ,Oa
a; eat
> 4.15 USS: Dilares y centavos emitidos por el Gebierno de las ln3
Gl aie - = 40%
Estados Unidos de América. ---a—oo tne rt ee “2 {
en i eel 2a
| >
4.46 PLON MINERO: Es la programacioén de las actividades ae
ze
<é
Ee
ww

la mina, que permite el maximo, Sptime e intensive

apravechamiento del yacimienta de conformidad can leo

descrita en eY Anexa Ne. 3 del presente contrateo, -——---~

CAPRI TULA Te

emir SOTO ov (NAN Sewn Agee

~~ CLALISULA QUINTA.— Términos y Condiciones: ----noe eee en

i
b a
S-1 En el presente cantrate habr&é un periede de exploracién, |

durante el cual EL CONTRATISTA realizardé por su cuenta y |

asi come otres estudios del Area Contratada,

riesgo, las investigaciones geolbgicas y de ingenieria,
que

comprendera,. entre otras, las siguientes actividades: ——

Se 1. 4s: Aguellas actividades de exploracitn y otras

% estudios descrites en el programa de exploracitn

Pe

relacionados en el .Anexo No. & del prezenue |

rr eee SE {
{
contrato, el cual serd entregado a CARBOCOL, Satan .s4

—- tees _ — Or Ei ‘
aprebacion dentro de los términes estaPyas “

el Annexe: Now: 2s. sonmeen eee aa

Stee Estudio de factibilidad cuyo co

ESTE PAPEL NO TIENE COSTO PARA EL USUARIO
descrito en el anexo No. 3 del presente contratea.

El periloade de exploracién tendr&é una duracién de dos =

sy
4
ra

afios contados .a partir de la fecha efectiva. si eu

~---€GNTRATISTA estA cunmpliendo con sus obligaciones

contraidas durante este pertedo, CARBOCOL, ~ previa(s)

salicitud(es) escrita(s) de EL CONTRATISTA, sotorgardl

proérrogas: al pericdo de exploraciébn que en conjunto na

j
excederan de un (1) affa. mater neem 4

5.3 EL CONTRATISTA tendrk el derecho, mediante notificacitn

escrita a CARBOCOL, de dar por terminado el perisoda a

1
—— 4
exploracién e iniciar el de construccidm y montaje, _

ates

} cualquier momento durante el pertiiodo inicial de das eee
i

o durante su prdrroga, siempre y crando se have

ertregada a CARBOCOL el Estudio de Factibilidad, y &ste

at se encuentre aprobada, de acuerdo con lo establecide ae

®@l presente cambrato, ----a---s---- +

Suministra de Informacitn e@ Inspeccidri

durante el periods de Exploracién: --~-—--n-ooo nF

; 6 1 CARBNCOL suministrar& a EL CONTRATISTA, cuarda tste la

solicits, toda la informacitn disponible que tenga en s'

i

&
j poder refeFent® al Area Contratada. ~ El valor de tal
ie

infarmacién soalicitada y' los costos razonables sala |

cargo de EL CONTRATISTA, -------- zi

cs = ad RE
6.2 Durante el pericde ce exploracién EL CONTRATISTA goeey

spp ny

| 6.2.1 Un informe anual de las actividades desarrollada

EL CONTRATISTA en el. afic inmediatament

Ai i, el cual serk entregado dentre de los trey

+

meses’ siguientes al vencimiento de eae

6.2.2 Un informe semestral que muestre los avances en ey
io :

t é programa: de-exploracitn, el cual serk entregadd

en relacién con su reproduccitn y suministro, serdn de-

“ es
dentro del ines, Siguiente al

vencimiento del respectivo semestre.

cerecho er

«3 CARBOCOL tendra e

cualquier tiempe, por su cuenta y

|
ae |
|

riesgo, 4 inspeccicnar todas las

operaciones y actividades

iia = . oe oe SS
desarralladas por Et: CONTRATISTA durante este periods

ae?

H
i
= iia {
de exploracitn y comprebar todas las informaciones

presentadas por EL CONTRATISTA a CARBOCOL durante est

ci
ci

i

periods. El Represerntante Tecnico de CAREOCOL tendre

|

derecha a examinar corazones, muestras, mapas, registros

de perforaciém, levantamientos, Libros oo cualquier otra

de

MEDINA DE LOPEZ

este contrate, EL CONTRATISTA prestar& la colaboracian

-+—

6.4

WOTARIA VEINTISEIS DE BOGOTA

a ne eee a a +
{

necesaria para dicha inspeccibdn.

es att

CARBOCOL, pero .EL CONTRATISTA tendrh el dereche de
= i

La propiedad de la infarmacibn que se obtenga sere de i
!
1
{
|
i

—— Ft
atilizarla nicamente para los fines del presente

contrata, El suministre de tal informacitn a terceros

deber& hacerse bajo el caracter de confidencialidad

previa aprebaciin de CAREOCOL.

6.5

Las partes acuerdan que teda la informacién que se

ss oe aa = z 4
obterga en desarralla de este contrato es de —caracter

confidencial. Se ertiernde que lo aqui acordada no afecta

® a8 a

la obligacitn que pueda tener EL CONTRATISTA'’G CARBOCOL

d2 suministrar al Ministerio de Minas y Energia o =a

eualquier erntidad gubernamertal, las informacianes

disponibles que éstas soliciten, de conformidad con las. |

leyes o dem&s disposiciones repglamentarias. -—

ICLEUSULA SEPTIMA.- Devolucién del Area: “Antes de iniciarse

@l perioda de construccitn y montage, el Area

reducir& exclusivamente a aquella que sea ne

oe

minero incluido en @l estudio de factib

ESTE PAPEL NO TIENE CQSTO PARA EL USUARIO

| explatacitn de la mira, adicionanda un area razonable que}

: 4rea

derinitiva, la cual quedar& sujeta a los térmirnos del

peemita ana eticsente: aueracion de winerla carbonifera. El
asi establecida cohstituins el Aros Contratadal
zt Aexistavere wtee sd ms re S|

presente “contrata. ao Se

CLAUSULA ecrava = “Es in de Fact ibilidad: : =

8.1 En “Ae paaie de expiracion. del uarleds ae exploracién «

3 artes, EL “ CONTRATISTA aenena: presentar a CARBOCOL ry
‘i estudio = Factibilidad del apeeee de acuerdo con la

i deserunauen ey Hektor. Ss. S e a

F 8.2 CARBOCOL penias un términs de eecunea Nee) dias paral

aprobar el Estudia de Factibilidad o opresentar por

escrito sus sbjeciones debidamente motivadas. Si dentre|

de dicho términe EL CONTRATISTA no recibe respuesta de

CAREGCOL, el Se ae Factibilidad se entenderd

escrito ai EL CONTRATISTA cualquier

4 oe mea. =a
objecibny, EL CONTRATISTA tendrA& un termine de treinta

(22) dias para estudiar las otyjeciones y peanee pow

serite a consideracitr: de CARROCOL: las jJustificaciones

o medificaciones que comsidere apropiadas. ris oot

CONTRATISTA yo presenta sus objeciones por. escrits

dentro de los treinta (38) dias de presentadas las

Bo eae ier CARROCOL, é@stas se entenderdn aceptadas

pow EL CONTRATISTA, y oer rconsecuencia quedaran!

3
fi
a
3
U
Q
$
%
a
iy
i
o
-
m
0
u
c
a
ie
i)
a
®
a
wo
i
e
o
f
fo
o
a
ou
e
1

CARBOCOL tendraé oun fernine de treirta (32) dias)

calendario para ge asge te eoemncta peesented= por EL

“CONTRATISTA seytn lo stablecide en la Clkusula 8.3. Si

caazocal. fe “presenta + Sus Moseaienes a EL CONTRATIST:

dentro deh

éepine ante: mencionads, el Estudica de

Factibilidad se considerar& aprobado. -—

Ne

|

Ilgeonta NecheostNbet=

6.5 Cumplide el anterior procedimiento |

sin. que el Estudio de Factibilidad

est@ aprobade, 1s diferencia aaa |
ee 4
sometida a la decisién de peritos |

Begin el procedimients establecido |

en la elausula 32. SS | |

~& Si EL CONTRATISTA deseare introducir madificaciones al

Estudia de Factibilidad deber&dA someterlas a la

conmsideracign de CARHOCOL con G1 fin de que sean

aprobadas de la misma manera que se estipula en ested

cantrate. Mientras que dichas modificaciones no sean

aprobadas conforme al presente contratco, el Estudio de

el

Factibilidad se Dantanaers @jecutande de abuendo con los

Ultinos terminos APEORSHCS.

OPI
EINTISEIS DE ROGOTA

INA

CAPIT u ‘  e

= CONSTRUCCION y MONTAJE —

NOTARIA V

FU

cLaUSULA NOVENA. — Teenie y Cong eeones:

9,1 En el presente contrato habr& un Hees de construccitén

y moneaje durante el Rial EL CONTRATISTA deper& cumplir

es —
econ las actividades establecidas en a ‘Estudio de |

Factibilidad para -dic!

9.2 El perioado de eonstruceien y¥ Genvawe genuine una duranidn

7
‘a : E | )

Sas EenaInCannaesionsieemeeny ‘aimee
er *

i de das (2) atios mupeadoe a partir de ia fecha en la j
cual CARBOCOL pobitique al CONTRATISTA su aprobacién
a er See: ot
del Estudio de Factibilidad. Si EL CONTRATIS esta |

L ‘ ei

cumpliends cor sus obligaciones contraidas durante este

Es - oo ——-— 5
periods, CARBOCOL, previa(s) solicitud(es) eserita(s? de |}
Ea SIN 5 SE SE SERED Sa SRST RS OEE EO hs

EL CONTRATISTA, otorngardk Prey nngee al per

cemstrucei én ¥ montage que.en congunte no excederan de i

uy (1) ato.

| BR Bo SES eae

escrita

[ fe iniciarm;el

ESTE PAPEL NO TIENE CQSTO PARA EL USUARIO
nonents ye el pericado “de canstruceitn y montaje 5,

ELAUSULA DECIMA.—

pn

4 durarte el pertoda de construccién v montajye: meen toot oom

i@.1 Durante el periods de construccitn y montage, E

CONTRATISTA deber&a suministrar a CARBOCOL la siguiente .

infoomacién:

= =

j 1@.i.i Un programa arual de las actividades de

construceitn y montage que sera entregado dentro
j

del mes anterior a la iniciacidn del atc

SESS ie

y montage desarslladas por EL CONTRATISTA en el atta

Sede: amernte anterior, el cual sera eer

i
1
i
| dentro de los tres (3) meses siguientes al
t
{
1

vencimierto de dichs periods. —

& ==
4
3 Un informe semestral que muestre los avances en el
ater oe = a Tate i
programa de construccitén y montaje que ser |

{ entregada centre Gel mes druenve al yenenee

} pet Fespective Senastre. eed
{ = Te et i
33. 2 Ep Se Swenere derecho ern cualquier tiempa, por -

H cuenta y riesgo, a inspeccionar todas las operaciones

3 in Soe

actividades damarretlalas por EL CONTRATISTA durante 2

periads de

? 1
| informaciones spunsextada's por EL CONTRATISTA a CARBOEOL

durante este periodc. Ge Representante Teenice d \
t = er A :

H

CARROCOL Sines SERSCe & examinar mapas, libres 4

bE ee x Ae = =
cualquier otra faaite de informacién relacionada con el

-- CURT IS .
desarrollo de este contrato. EL. CENTRO Te prestara “|

ae a E =

GET nes Dn: y vy ets

ee de la eo ae suministrada dentro de este perieda d

construcc?tr y montage se aplicaran las disposiciones

ee ee ee eS
Lepronte Nason:

las clAusulas 6.4 y

6.5. ---------~-- =~

establecidas

j
:
i
i

11.1 En el presente centratoa habra un pericdo de explotacitn

r durante el euar EL CONTRATISTA realizarn las actividades
de extraccibn, beneficia, transporte y ies lanai oat
fo 4 : Ee
fi.2 El parfada ae explotacian ae verre en la fecha en que ne
es expire a oe terminado por EL CONTRATISTA el Toaeaats de (93
} construccian y mort aje, de Beusch eaneles Be ianias en Ba
— SS . - -
| la cl&usula 9 y terminara& al vencimienta det Peesenre as i
| contrato segin lo estipulado en la clAusula 24. = <¢|
CLAUSULA DECIMA SEGUNDA.— Sinsneetes ae informaciim e is Pp
— 7
Tnapeccitn d durante: el fertoge de Seaman ” 4
q Durante el pe riodo de eniabasi an. "EL CONTRATISTA |
_ a eet nae a caRsoco. cee inboewuorens
Ae. t.4 < vile “pean Minera anual que aoe aueneuads a CARBOCOL i
i =e ‘pate sai one Sige eae tos tres (3) oes = |
= os “anteriores a la iniciacian del ako astern =a |
cual. debar& ineluir enbua.oheust la informacién
| eontenida = el Aneke No. 3 de2 eee contrato. |
res 1.2 Un informe anual de jae estavudaaes Bees erraaes
2. pe EL CONTRATISTA duvante aa periodo se | 2
f mT auplotseitn en el afia Aiea eee anterior, ee
ea nas ee fae ae los ae (3) meses
siguientes al vencimienta de dicho perlado.
ted. S Sem Eee semestral Giesucers ius: Sumebee
i las Se eiaadeet oe RE Se : S
=o entregado dunt posdei ones pipiens oF sale BYr

Le

del respective semestre. --

ESTE PAPEL NO TIENE CQSTO PARA EL USUARIO:

= ‘CARBOCOL tendrA derecha en cualquier tiempo, ;

imspeccionar todas las operaciones desarrolladas por Eu

CONTRATISTA durante el perioda de explotacitn

aoe = ae

-comprobar- tedas las informaciones presentadas por Eli .

f
j
ig CONTRATISTA a CARBOCOL durante este pertodo. 2

Representarte Téenies de CARBOCOL tendra derecho

examinar mapas, libros o cualquier otra fuente de

informacién relacionada con ei desarrello de estq

contrate. EL CONTRATISTA prestara tla cee

necesaria para dicha inspeccibn.

12.3 Respects a la propiedad, utilizacitn y cotpidenaialadse

de la informacidén suministrada por EL CONTRATISTA >
| durante el perlede de explotacitm, se aplicaran la

disposiciones establiecidas en las clausulas 6.4 y 6.5.

E€LAUSULA DECIMA TERCERA. — Direccitn Técnica de las |

Operaciones: os

proyecta y came tal, con las limitaciones previstas en

f
| contrato, controlara la direccién y oriertacién, » ejecutar
1 ‘

todas las operaciones y actividades que considere necesaria

a wie

| para la GoviStriccitbn y thartaje, explotacitn, produccitn E se
=

transporte y exportacibn del carbtn obtenido en el

Contratada, inclusive las obras e instalaciones de -
es ee a ee
infracstructura que requiera el proyecto y las demas que 1é

sean conexas, Eee eer see o dependientes de ellas, tales

como plantas a ae instalaciones Dorsuorres: fluviales \

y maritimas. lineas para transporte férreo, oficinas y

canpamentos. EL CONTRATISTA ejecutar& — dichos trabajos

dentro del marco del Estudie de Factibilidad.

i Sa RSE e i
i CLAUSULA DECIMA CUARTA. — Utilizacitn de la

por Terceros: £m el case de que terceros deseen hacer usa de =

tadas « ataaiee de acs instalaciones de infraestructura

de propiedad de EL CONTRATISTA para la meviaeeoeee

Proyecto
onperta Macha Secs

de carbones producides por dichos |

terceres en Breas situadas en las

“\irmediationes del Area Contratada, o para |

tal fin deseen aportar a las irversiones |

1
que al efecto puedan regquerirse, dichos |

terceros podran hacerlo, pero para tal

lee deberan suscribir los aise olla correspondientes cor EL ‘3 4 1
|contratisTa estipulando los términas y condiciones 5 8 ,
[Sony Saeondteniass En todo case, EL CONTRATISTA contiruard ce |
Siende el operador de tadas las facilidades, imnstalaciones © es
(eae aiaciens, iia este ie 5 —_ GOA RATES ae remitira a ig :
CARBOCOL cada seis (6) meses un estimative del uso de su ies
serpasekricnins %: - mtu disponibilidiad para terceros is
jasi como la tarifa respectiva, para los seis (6) mre
signings: ile ania por Tonelada por AG ibe de 3 iat

| infraestructura por un tercero serk el pense: Bai oe a ta =

porcitn prorpata det total de los festos oparacionales de lal

|
infraéstructura y ‘su respect iva depreciacién 1 ineal a veinte |
Serra ool

car) atic Ss sobre ios actives adquiridos exelusivamente para el}

ges 2 si ene
desarrolla del presente contrate, adicionada con los gastos H
EE Fae pivgcagpeAes wy {
especiales de manejo del carbbn del tercere en que’ incarra i

5 }

EL CONTRATISTA, shes una tasSa- razonable de rentabilidad

Re RE SS ee ae

op

respecto a la irnversisn de ja DERE Ee Sirs, En---caso de;

desacuerds con Peace eat. respecta a la tarifa por el use de la

infraestructurs, ° siesaeen a su _dispontbitidad, la |.

diferencia . ser& / “somet da ala COnSsCeveeI Sn

cain
cueroemidad con lo establecida™ en ‘La Clausula Be.

CLAUSULA DECIMA GUINTA.— -Utilizacitn de Recursos

contrata, EL CONTRATISTA ubilizara al m&X ime

locales, regionales y nacionales de- Colombia;

servicios de empresas- colombianas,;.en la medida:

ESTE PAPEL NO TIENE CQSTO PARA EL USUARIO

recurses y servicios reunan las condiciones de calidad y de

h atea Hee, precios y Breer ide Baeveue requeridas por el

pees < A

ipreyecto de conformidad con las His POR TRADES i lila sobre

| :
jie materia. En caso de condiciones similares ae recursos

jnacionales, Ss CONTRATISTA deber& prererne a =e respects
\de los extranjeros. De todas maneras EL CONTRATISTA se
| compromete a presentar a CARBOCOL antes de iniciar el periicdo |

ide cornstruccibr’ y montage, un pragrama de desagregacibn |

| ‘teenoldgica en forma tal que pueda hacerse use de los |
= —4

lpecurses nacicnales en los términes mencionades en esta
jclausula y deber&a acogerse a dicho programa en la
— = = z

Soe wistruccién y montage del proyecto, ---7777-7—

Vee ee DECIMA SEXTA.- Servidumbres y Reclamos arte las

l aerials Be i a eT Te

2) demas derechos neecesarios para garantizar el eyjercicio

pacifico de las actividades: de expleracién, construccién |

y montage, “ y de explotacién, eyes del presente

contrato. Taualmente EL CONTRATISTA Bepttonsy >: arts eel

autoridades nacionales, seeetonales o locales, segun el

i - €asa, “su interverncitin para hacer-efectiva esta garantia

——— = =

de ejercicico pacifico. —

| ae SS 4

16.2 Ser&an de cargo de EL CONTRATISTA tedas los gastos,

L derechos o indemnizaciones que se causen por concepteo de

\ la obtencibn de servidumbres y dem&s derechos reales,

asi coma por concepte de dafios a propiedades y personas

——— a ee:

econ ocasibn del cumplimiente de las labores de

exploracién, construccién y Mente sey: y See explotacion

| del proyecto, que sean imputables a EL CaNTRATISTA, sus
|
t
|
i os

einplesdess subcontratistas, . operadores o a los

“trabajadores de los mi smes.

| cuausuta DECIMA’ SEPT IMA. — Cantidad de toneladas jel

(proyecto: La ‘cantidad de t: ppcindat del lL proyecto que serani

37 CCAUSULA DECIMA UCTAVA.— —Eropiedadd=

carbon: El carbén Svtraido provenier

del Area Contratada, Sera de” propieda

exelusiva de EL CONTRATISTA quien padr

isponer
f libremente, Sin pergjuicio de lo qué Sobre transformacion _y 4.
Comercio de =minerales  corsagre las jeyes  y demas ne
| disposiclones vegiawentarias, === 6 s
CLAUSULA DECIMA NOVENA.— Consumo interno de carbén-: we
19.1 Los suministros de carbon, destinados por ecision| $2
>

gubernamertal al consumo interno, se haran ew boca” de Ee

mina al precio que fije para este efecto el Comite eS £5 |
Palitica Minera. CARBOCOL autorizara a EL CONTRAT: 6 |

" para incrementar SUS instalaciones de produccién al) r

“grads necesario, si fuere requerido para cubrir el)

H carbéin de consumo internd. soem ems OSS emer em ree

nye z anette = —
19.2 La producecién destinada al consumo interno, ya sea por

decisién gubernamental o del CONTRATISTA, -pagara ef

"“equivalente al -impuesto-a-la preduccitén del carbin dal ea

conformidad con ila Ley, salvo estipulaci6n Tegal

contrario.

19.3 EL. CONTRATISTA podraé usar el carbén que requisra para sw

consume en desarrollo de las operaciones de producciéy

er el Area Contratada y estos consumes estaran exente:

| = de las fegalias de que trata la eclausula ei.

oabstante, EL CONTRATISTA deber&S carncelar sobre est

consumo “operative, el impueste a la praduccitn de

earbtn de conformidad ‘Gon 1a Rye ee

= CONTRAPRESTACIONES ECONOMICAY

| etaveuca VIGESIMNA.— Canon Superficiarios

ESTE PAPEL NO TIENE CQS5TO PARA EL USUARIO

efectiva y en cada atic subsiguiente, antes de la fecha mi

iniciacién del perlodo de explotacién, EL CONTRATISTA pagard|

a CARBOCOL por afio y por hectarea un canon superficia |

‘ | eguivalernte al “CUATRO POR CIENTO (4.0%) del salario ae Bisel peal

minime legal Vigente en Colombia - en la fecha de pago. . Est

suma ser& cancelada dentro de ios 3% dias siguientes a la

iniciacitn de.cada afio contractual. . ce e- eee 7

+ ELAUSULA VIGESIMA PRIMERA.-— .Renalia Basica: ——-----—---

4

21.1 Durante el periicda de explotacitén, EL CONTRATISTA pagar&

L

| a CARBOCOL como regalia basica en efectivo, por cada

i Tonelada del Proyecto vendida en cualquier momenta y

hasta finalizar e] perloda de explotacién, un percentage oe
del precio de wre FORT, que variar&é si EL CONTRATISTA

fae sclicita y el gobierno le oterga los benetigice del Plar
+ 4 Mitiass, at etiend . can la siguiente tabla:

os Aro DEL PERIODO REGSLIA BASICA REGALTA BASIECA

a ee ee eee

“yi PRIMERO aa 5.8 6.8

| sesunpo sc °C

| TERCERO ' 6.8 7.8 |

i - See mi a Ti Sy ene pee 7 eee -
BUINTO Y SUBSIGUIENTES 7.6 8.6

—— m8 a D
21.2 La regalia basica a la que se refiere la clhusula zi.

serk pagada por EL CONTRATISTA a CARBOCOL en sus
{

oficinas en Bagoté. D.E., dentro de les treinta (30)).
sa — 7

dias siguientes’ a la fecha en la cual se haga el
-— a id
ae correspondiente embarque. Dicho pago se efectuar& en

= é x —|

dtjlares de los Estados Unidas de Amtrica si fuere 4

es ea a ara 7 7 ee

posible dertro de las previsiones legales o ‘en caso —. ; ‘ j
2 me 4

_cortrario, en moneda corriente, --<—-+------------------ 3 te

jr2i-3 Para fines del Chiculo de la regalia que deba ser pagadal

ie

bajo la Clkusula zt.

el termine “precio de venta FOBT"

4

- grade, standard

ite: _ de una Tonelada de carbn de cualqui
Te y =
> re 7 ‘a 3 3

Aanpaeuas Novisat Onnete

lavada, y/s

terushed run-of mine),

, bamizada (sized)... u otra segtin el

caso, _ vendida durante cualquier mes

en el periods. de. . explotacién |

Significa el precic. de verta re |
a

promedia ponderado por _Tonelad

en USS para ‘todas las Toneladas de carbén del ' “7
| mismo grada de El Cerrejbn Norte de propiedad [>8
de CARBOCOL vendide durante Sake mes - ajustadc Be
I : proporcionalmente por las diferencias entre el lng 7
Sasawe ia eee del ceneemiaelen BTUS Sis dicho carbbn Pe
de CARBCCOL y me pone ates de CaRebe SeepeosS er la is
"Gees a  Gandeans durante Giehe Nese = 8

£1.4 Las Toneladas de carbén del CONTRATISTA y aquellas de ?

SEPRERE Rs se consideraran vendidas en la fecha en sue

sean embarcadas en un bugue para transporte desde |

Colombia.

— — = . aS

r 5 * 3
fae Fe a 2g términe “precio, de yenta: FOBT" dal carbon de |

cara eal Preto pare el compradear |

eualgquier grado. s:
~ s
de carbtn del mismo grado de el..Cerrejgon Norte de

propiedad de -CARBOCOL cargads en un bugue en puerto

Colombians para entrega fuera de ee salve en el

caso de Pankon de El Cerrejénm Norte de propiedad de

CARBOCOL vendido en transacciones Geese cae es decir, |

aquellas transacciones de po les a ygobierna °

transacciones de trueque uv pene transi anes gue no

esthn basadas en el precia del amr en cuyo caso el

BSS pow Beet utilizads yard los cAlculos bajo el

presente cone > sera el precisa teeH> erla fecha — Be

chleulo de .las regalfas . para ventas) quae

invelucradas con transacciones especiales.

1.6 El. précico en US$ de cualquier cantidad, de

Gerrejin. Norby = - de. propiedad: de CARSOCOL

ESTE PAPEL NO TIENE CQSTO PARA EL USUARIO

ee

k + (nnn ae Bat

moneda iikarante de uss ser& el precic facturade

= Se Se — au mm ail

corvertido a USS a la oa FX vigente para dicha moneda

en la fecha de venta de dicho carbtm tal como se define

en la Ci&usula 21.4.

21.7 Para ice fines de la Clausula 21.1 , en el evento de =

ne 2 ventas de El Cerrején guees. Tien Propeeie de

CARBOCOL, en forma temporal o SL o no se

efecthen ventas de carbon de un grado eepeetrtce ‘weonte

por EL CONTRATISTA, @l precio FOBT para dichas ventas,

se determinara de la siguiente forma: --~---~------~---——~ |

(i) EL CONTRATISTA pooner anaes a cAnBueee su precia

FOBT para tales ventas. Si CARBOCOL estuviere de

acuerdo, se tomark como precice FOBT, el precica

suministrado por EL CONTRATISTA para tales ventas, |

(ii) Si CAREBOCOL no estuviere de acuerdo en utilizar el

precio a que se refiere el literal (i) arterior,

es deberbn acordar en término maximo de |

hasta treinta (3@) dias, un precia a utilizar para

efectos del c&lculo de la wegalta de que trata =a

otros, mecanismas tales coma la sear eect de una

ee a Se cS REPS |

referencia internacional generalmente aceptada, si

i (iiiJEn el caso de que las partes no lleguen a un

acuerdo dentro de dicho plazo sobre el ,precia de

venta FOBT a utilizar Pare toe efectos de la

presente Clanusula, el precio se determinana 6 por

t peritas segtn ei Sprecedimienta: establecido ean la

' Clausula seu2. agustande el pees FORT de carbén
; = oe
Be “de El Cerrején Norte de propiedad de CARBOCOL, del

grade ae similar en calidad al de las ventas de EL

CONTRATISTA, | teniendo en cuenta la diferencia del

“valor al consumidor 2.3 los grados de carbon que se

|
|
|
“|

Agere Neca bet

estan compararndo. Si ne hubiere ventas

de carbén de El Cerrején Norte de

| & Ee : |
:

propiedad de CARBOCOL durante ese mes, i
i peritos ee a aS precic de
venta, FOBT el pracen: Pe eee ae 4
aceptacién general para el ears del
|

misma grado de las ventas de EL CONTRATISTA. Si las

LA

12
NOTARIA VEINTISEIS CE BOGOTA

ventas de El Cerrején Norte se terminaren en forma

permanente, les peritos estableceran tambitn ur

SINA DE LOPEZ

procedimiento para la determinacitn del precia de

verta FOBT para los periodeas siguientes. ---------——

(iv) Durante el teérmino transcurride entre la Ultima

= = ae
informacibn de precios del carbbn de El Cerrejdn fe
©

iS
fal
Ll

Nerte de prepiedad de CARBOCOL y la fecha en que re)

t.. siesta

ocurra la definicitn del precic por acuerdo entre

las partes oo por aplicacitm de la Cl&usula |
= SR AE EER OE ES LEA

L ee

Trigésima Segunda, el precio base para calcular las

f ligquidaciones provisionales de regalia ser&s el

[es

precio de venta FOBT de EL CONTRATISTA. ——

(v) Una vez definide el precia de venta FOBT, tal come

! “Be describe arriba, ~se haran los ajustes a que ~~~ T

L = =

hubiere lugar. Si el precio definida fuere superior

al precic de venta FOBT de EL CONTRATISTA, ésta se

conpromete a pagar a CAPBOCOL.1la diferencia entre

la liquidacién. provisional y la liquidacién

definitiva, en- un plaze no mayor & quince (15) |

dias @ partir de la fecha en la cual ocurra la

definicién de precio. Si el precio definide fuere

mener que el precic de venta FOBT de EL CONTRATISTA

la diferencias se -abonar& al siguiente

regalias. Para efectos de la presente, ~

CONTRATISTA-. entregar& a  CARBOCOL o/Fert itiganaeey

T Py 7
emitida gpor-.un Auditor Independierfi@2 sobre Ils
7 @

ESTE PAPEL NO TIENE CQSTO PARA EL USUARIO
> 7
precios reales a6 ventas y el grade especifice pape

(21.8 8 fin de eeeecni ner el peder calorifice a carbén

Se so ae se Sa at

Mens tOS, se tomarain HASSEC Ae de acuerdo con las}

estAndares ASTM uo otras actendarcs _interriacionales

similares, segtn sea SSqubptde para efectos de veritas. |

is m8 Re as cor 4

La muestra final para cada verita sera tomada y analizada

por ur inspector independiente, debidamerte ealificade |

en andlisis de carbtin, para determinar el poder

calorifica ¥ otros parametros requeridos. Los

resultades de la prueba de poder calorifico y otres

eriterios mnecesarisos para comparacibn con ventas de

|
{
i carbtn de El Cerrejyén de prepiedad de CARBOCOL, |

enviados directamente a CARBOCOL y al SOIREE tan

prota coma el inspector los tenga désaowibies yo mas }
aS vs i a oe

tardar dentre de les cince (5) dias siguientes al

3 Fespsctive Bubarque. El laboratorio del inspectar | j j

retendra una muestra gemela representativa. Si hay

desacuerdo entre EL CONTRATISTA y CAREOCOL sobre el
ae ie ee

anblisis, esta diesel reservada se enviar a un tercer

laboratorio debidamente calificade en ar&lisis de carbhn 7 od

que sea mutuanente aceptable para ambas partes. El

| caste de este analisis serk Sufragado por igtal per

anbas partes y las resultados ser&an consideradas finales

i ee
por ambas partes. | CORBOCOL podr& tener por su cuenta ay

— SuttRSate

riesga, urn representante suyo presente durante el

muestrea y anklisis. Si CARBOCOL lo desea, se retendr’

y se enviar&k directamente a CARBOCOL una porecitn

separada r representativa de la muestra. A Fin de recibir

esta. muestra, CARBOCOL deberdA informar al CONTRATISTA

oor suficiente arntelacién, antes del cargue

;

m . coordi inar diche procedimienta.

gear ee - — SEES
3 \ Todo el equipo mecknico de muestreo serk sometida

St

nee

Aonprowts Nucci

pruebas de desviaciones ~sistem&ticas

<
Kaen

| los resultadas se informaran a CARBOCOL

al

an SRRRnES cone estin dis sponibles. ‘- Los

Vashitades del anklisis de Toneladas de

Senbbn. de EL CONTRATISTA se presentaran |
Soe ee OS eS
mensualmente para facilitar los cbleules

de las Clausulas Vigésima Primera y Vigksima Segunda. |

St: ral = a
21.9 Con el fin de permitir los eBleulos de regalia, dentro

i

de los quince (15) dias siguientes al final de cada mes

durante el cual se hayan vendido Toneladas de carbén del

CONTRATISTA y previs la entrega por parte de EL

t CONTRATISTA del -informe de calidad a que se refiere la

Cikusula 21.8. CARBOCOL deber& ertregar al CONTRATISTA

una certificacitm firmada por la Contraloria General de

|

SOFIA MEDINA DE LOPEZ VILLA

J

la aes 2° alae = precie de verta FORT promedio pondenago }

por Tonelada, para todas las Torneladas de carbin de El

| Cerrejon Norte de propiedad de CARBOCOL de cada i

po

j Brads vendidas durante dicho mes, ajustadas al cantenido

de BYU reportada por EL CONTRATISTA. ~--—--n-e en ------— {

PARAGRAFO: Las partes han acordads inecluir coma Anexo

Ne. 4 um ejemplo illustrative de la forma como se aplica

| aeeerenroee ot

lo dispuesto en esta clkusula, en relacitn con la

ate |
dela feaeient basica de que trata la clasula

H
}
a SLR el a —

| anterior, durante “el pericdo de explotacitn , EL

CONTRATISTA. | pagara a CARBOCDL come regalia | adicional,

|

| por cada tonelada del proyecto vendida en cualquier

t
|

nonento y hasta finalizar el periodo de explotacin, |

de acuerda con la siguiente tabla: =<---<---+----—---—----~

ESTE PAPEL NO TIENE COSTO PARA EL USUARIO

HOTARIA VEINTISEIS DE BOGOTA

| TABLA “PARA EL CALCULO DE REGALIA ADICIONAL

i : a

B

Cc

Precia Hase

Porcentaje Monto Figo |

rl
D

Si el precia FOBT

les HSS _corrimmtes/ ___US#_ corriantes/ aplicable a US$

Tonelada — Tonelada la diferen- “ corrientes/
— gia. (FOBT— eae Fo ee
igual o . pero menor precio base)

Rayer que. ratutss sean OP the pits et
40 45 42 1.@ a, Ba
45 Sa 45 is @.1ia

; So 5S Se (a a.25 |
Ss 6a SS 11.8 @.55 1

| 6a 62 12.5 1.05

La regalia adicional se calcula de la siguiente manera:

ion Se establece el: precio FOBT segtm lo definide en la

a Clausula ai.

7H Se ubica en la Tabla para = calcula de la regalia
Lb a 3
Eicon, en bdelante llamada LA TABLA, el precica

FORT segtn el rango establecide en la eolumna A.o--

= Se determina la diferencia ertre el] precic FOBT ¥

el precia BaLe Berenade: en la Columna B de la LA

TABLA, correspondiente al

rango establecide

1 anteriormente.

- Al abtenide, se le aplica el

i
|
1

| porcerntaje

resultado asl

definido er ta Columna & de “LA ” TABLA,

correspondiente al range inicialmente establecida.

“= El. valor ik cia caleulado se adiciona con el

figo definido en la Columna D de LA TABLA,

monte

correspondiente al range inicialmente establecido.

La suma asi obtenida es ©1 valor que

EL CONTRATISTA

CARBOCOL per cada tonelada del

come regalila adicional. -—

deher& a proyecto

vendida,

Lnapteata Nacsa ot

: 63°,
=D+C x (FOBT - B)

Monte fijyo en US$ corrientes/ton.

= Porcentaje apmervee @ al diferencia

L

= Precio de referencia definido en

PEZ victa at a

agumulara y daband pagar @& CARBOCOL, Junto con la suma

p = Precio base en US¢ corrientes/Ton. —--~— _ £
e2.2 La farma de page y la liquidacibn definitiva de la 3
r— Regalia Adicional ee: ranete ale establecido en las 6
r ClAusulas 21.2, 21.3, 21.4, 21.5, 21.6, 21.7, 21.8 y a3 |
e& 21.3 del Bhenente contrate, -— Be
22.3 Bi EL CONTRATISTA idcdmpliare @l pago de cualquier ae
regalla pagadera a CARBOCOL Baye las Gieusitos Vigesima 5?
| __Primera y vigesina =e o antes de los terminos |
7 establecidos er la ClAusula 21.2, EL CONTRATISTA i a
er a ~ = ee
'

ij
a i

prircipal, un 5 interis simple sabre dicha suma a la Tasa | i
eS |
|
Preferencial mks des (2) nonow por afio para = pertods

contada a paneer. de la fecha de verncimiento del pao

|
7 : = 1

- haste -gue el-pago y sus -intereses sean eee aie en su

totalidad.

PARAGRAFG: Las partes han acordados incluir come Anexa i .

ak i i lien ne eai etoioes gs —4

Nea. 4 un eyunpie illustrative de la forma como se aplica

i
lo dispuesto en esta eUBNeHIy, en rewmekon son la |
1

Regalia Adicional. +----

Ce

USULA VIGESIMA TERCERA. te ‘Diras gorbnagnesiaciones:

3.1 Desarrollo Regional.—- EL CONTRATISTA contribuir en la |

ejgecucibn de los planes de desarrollo écewbnaee y 4

de la weuiue en vla ea, oath: eERIsade el. Area

iS pene SS See

Corntratada, mediante la inversitn y partici pacjah

proyectos concretos destinades al benefis

comunidad,  segtrr los planes -y programa

z presentar con el Estudio de Factibilidad y gue se

| SQerdeh Sen: (CSRBOGHE. “See eiere ee
i

| _.favor_ de CARBOCOL una parte de las facilidades

i 4
123-2 Uso del Puerto.- EL CONTRATISTA mantendra disponible a

portuarias de su propiedad, ineluyentdo les patios de

almacenamiento en puerte, para mavilizar carbones hasta

por urn vilumen anual equivalente al 2@% de las

expertaciones realizadas por EL CONTRATISTA en virtud

de la ejecucitn de este contrato. Como contraprestacitn

|

1

j
E =e

; e por dicha utilizacitén CARBOCOL pagara& al CONTRATISTA una
tarifa por tonelada embarcada, la cual sera acordada

! Para periodos anuales, depaendase tener en cuenta coma

i elementos eee. los pobies. de operacion, la

4 | depreciacitn de los eguipos y una rentabilidad

i Phan sobre la inversién a costo ‘histérico al

4 i - libres. 7

- Las partes  acordarban para perisdes de hasta seis (6)

; meses la forma en que CARBOCOL Es uso de dicha
' ee eS we i
| er ae aaa CAPITULOVI aS
| __ puracien DEL CONTRATO --—-------------——-

i
s aa is

| CLAUSULA VIGESTMA CUARTA.— Duracién Maxima: El presente
L

lcontrate tendr& una duracitn de treinta (3@) afios contados a

{
i
i partir de la fecha efectiva, a menos que se dé por terminads
i

i '
.} con

anterioridad, segun lo establecide en la clausula 25.
CLAUSULA VIGESIMA GUINTA.— Cauisales de Terminacitn: EL

t
presente contrato se Permivece en auevgurers de les

Siguientes casas: -—--e<——— ant

} 25.1 Cuando haya transcurride el perlode de duraci#im maxima

contrata, estipulado . en la eclausula

eae Por” renuncia expresa al SOnerate por parte de EL

7

de acuerdo con la establecide en la clkusula =o de est

f

~.  €ONTRATISTA, mediante nobi ficacion escrita a es

renee

FER

25.3 Por declaratoria de caducidad,

conforme a lo estipulado en =]

“ e@lausula 28, ---3see noe -----------

CLAUSULA VIGESIMA SEXTA.- Renuncia: EL

ra — |
CONTRATISTA podra renunciar al presente |
a =

contrato en cualquier “momento durante los pericodes de

exploracién, construccibn y montage, y de explotacidn o sus

prorroagas respectivas, siempre que haya dada cumplimienta

iS DE BOGOTA

las oabligaciones acordadas para el perlode de exploracitn,

w
LOPEZ VILLA

jsegun la clkusula 5.1.1 y aquellas causadas artes de la

Fecha de renuncia. Aceptada la renuncia, las

vu
o
3
a
m
wv

jacordar&n e1 procedimiento para hacerla efectiva. CLAUSULA

SOFIA MEDINA DI
NOTARIA VEINTISE!

IGESIMA SEPTIMA.— Multas por Incumplimiente:

CAREOCOL

A

podrsa imperner multas al CONTRATISTA hasta la suma del

bquivalente | er pesos de CIENTO CINCUENTA -MIL

(SUSSFS2, @22.00) DE-LOS ESTADOS. UNIDOS DE AMERICA cada vez y

TS i

pre cada caso, cuands este incumpliere cualquiera de las

iobligaciones emanadas de este contrete. Contra la resolucitn

Que establece la multa proceden los recursos establecidos por

|

i
DOLARES r
BE |

|

|
: 2 : i
8: DEY 5. Seer er er ep laren i iain tai, i

loualquier

ontrata,

momento declarar la caducidad ~ del

mediante reselucién motivada, contra la cual

yorederdan los -cecurseas establecides par la Ley en cualquiera
= lessees : ss
Be tas siguientes causales? — o—aemrr tress tee

8.1 Por disolucitn de la persona guridica de EL CONTRATISTA

G-de Gus Casionerios...-ane saa ne

8.2 Si EL CONTRATISTA o sus cesiocnarios transpasaren ae

8.3 Parola incapacidad -financiera de EL CONTRA

5 eesionarios, la cual se presume cuando

ESTE PAPEL NO TIENE CQSTO PARA EL USUARIO

Csiea ‘
judicialmente en quiebra, se le abra coneurso de

| acreedores u ofrezca cancordato preventivo, a por

Bs

| embargo de los actives de EL. CONTRATISTA durante un | —-
7 i ‘ perioda de dos (2) meses si por dicha embargo Se causa

| eesacién de pagas por parte del CONTRATISTA y siempre

| que dicho embargo afecte el desarrollo del proyects. —

{20.4 Por incumplimiente de las obligaciones contratidas por EL

CONTRATISTA conforme al presente contrata, si a guicio

de CARBOCOL se derivan del incumplimientc consecuercias

i ————— ee

i que hagan imposible la ejecucitn del presente contrato a

= oe

Se Causen perjguicios a CARBOCOL. <------------—-————=——-

En firme la resolucitn de caducidad y agotades les recursas
| ues

establecidos por la ley, las partes proceder&n a liquidar el

S 5
lpresente contrato con arreglo a la elhusula 3@ y CARBOCOL

|

jhara efectivas las obligaciones a cargo de EL CONTRATISTA

aniforme a este coantrato.

“CLAUSULA VIGESIFA NOVENA.- Qblinaciones en caso de

i 1
terminacityy: sone nn tn

ir = 1

4
129.1 Terminado el presente Contrateo, por cualquiera de las
t

causales establecidas en la Clausula Vigtsima Quinta, EL

CONTRATISTA dejar& en produccidn las minas que en tal

fecha sean productoras y transferirk a CARBOCOL todos

los biernes myuebles oa inmuebles, de propiedad del

CONTRATISTA en Colombia relacionados directamente con el

1a = ae

Loa |
Proyecto, inecluyende las servidumbres y concesiones
etergadas en beneficia del mismo, aunque aquellas o
estas se encuentren fuera del Area Caontratada, de
acuerda con los siguientes términos y condiciones: —
— = S aS,
29.104 No seran objeta de transferencia el efectiva, las
| - RSET SS I a
cuentas por cabrar, los inventarios de carbin, los

t : suministros. la razén social, Ta marca de |

| a CONTRATISTA y el goed will... No obstante, EL

otros actives corrientes diferentes a repuestos y
}
J

teapreats Nactoabaoet-

CONTRATISTA se compromete ai que el

volumen de irventarios de carbtn

jjerminacitén del presente Contrata

f i P
Geber& exceder de un quince por cienta

(15%) de las cantidades anuales de

Toneladas del Proyecto establecidas em la

Clausula D&cima S&ptima. —--------~-----~~----~-=--

2952.2 Cuando la terminacién del contrato ocurriere par

causas diferentes a la declaratoria de caducidad,

los activas totalmente amertizades «a totalmente

| depreciades pasaran gratuitamente a CARBOCOL libres

: |

de todo grav&amen o limitacién de dominic. Sobre los

NOTARIA VEINTISEIS DE BOGOTA

actives que ne hayarn side totalmente depreciados o

Le,

BG@FIA MEDINA DE LOPEZ VILLA

anortizados y los bienes inmuebles adquirides en

berneficio exclusiva del Proyecto, CARBOCOL tendra l

en este caso ia primera opcidn de adquirirles fa
}
i

Paganda al CONTRATISTA e1 equivalente en pesos, a

la Tasa FX a la fecha en que contraiga la |
t
:

ebligacitn de compra bajo la opeidn:

(id del costo de adquisicitn sriginal por ate

- CONTRATISTA de-dichos actives en US$ manos la

depreciacitn o amortizacion calculada de

conformidad con el sistema de depreciacién o

amertizacibn lineal durante’ la vida Util. ---------

del casto de adquisicitn original por parte

(iad

del CONTRATISA de dichas actives en moneda distinta

de US convertida a USS a la Tasa FX a la fecha de

adquisicitn original. menos la. depreciacibn 6 |

a amortizacion taleulada de conformidad con el
= aS SiStone de eS Sea RS o amortizacién
auesnte la vida abil. ee Sas rare ines
a eS earre que comienza con

= raiciee 2 i =
quinte .aniversario a partir de la Fe Hacer

ESTE PAPEL NO TIENE CQSTO PARA EL USUARIO

EL CONTRATISTA rnotificara a CARBOCOL por escrito|

antes de comprar cualquier equipa que este

directamente.,—relacionado con él Proyecto,

“ineluyerdca repuestes, ‘cuyo precio sea superior a

quinientes mil dblares (US$500.002) de los Estados

Unidos de Am@rica a valor constante de 1987. ------ i

CARBOCOL terdr&S un periode de treinta (30) dias

luego de haber side notificads por escrito, para

informar al CONTRATISTA que dicha compra no esta)
i = sae Si SF SE Yn

dentro de las pr&cticas normales de mineria o de!

acuerdo con los precios normales del mercado. EL.

CONTRATISTA tendré derecho a efectuar la compra sin

perjguicio de la notificacién de CARBOCOL, pero sit

este caso, CARBOCOL, si ejerce la epeoién

|

I

|
———
|

fe

|

establecida en esta Clhusula 29.1.2 6 en la)

#9.1.3, no tendr& obligacitn de ‘comprar dicho

con @1 procedimierto establecido en la Clausvla

32.2, se establece que la compra realizada por EL

CONTRATISTA es gustificada segtm las practicas

normales de mineria y les precios del mercado, —---

En caso de que el Contrato termine per declaracibny

de caducidad proferida en cualquier tiempa,

ara ea aes
CARBOCOL tendr& la primera opcién de comprar en a

totalidad los: bienes muebles e en

relacionades directamente con el Proyecto,

recibiendo, si ejeree la opecitn, las actives

totalmente amortizades o totalmente depreciada

gratuitamente y pagando al CONTRATISTA por lea

otros bienes muebles ‘e - inmuebles uy preci

sage i

determinade de acuerdo corn la forma prevista en se

Cikusula 29.1.2. Sieee oS See

ide la Tiquidsexen del presente CSnErat Os

dentro de les seis (6) meses siguientes a

la terminacidns y el perfeccionamienta dei

Se

la transferencia de los activas se

realizara dentro de los tres (3) meses siguientes |

}
;
— +
|

a la presentacién de dicho aviso. En el momento de

la transferencia de dichos activos. a CARBOCOL, @sta |

pagar& al CONTRATISTA @1 precio de compra |

H
|

mencionado en la Clausula 29.1.2 o en la Clausula

sth

29.1.3, segtn el caso. ——-———Ss—4 +e ee

a

El precio podrdé ser pagado a opciém de CARBODCOL |

a) Si existieren gravAamenes o limitaciones de

dominio, cuyo monto fuere inferior al precio

de la opeidn calculado de acuerdo con la

Clausula 29.1. o la Cl&usula 2S. BGs

ee

. CARBOCOL, si le es conveniente y posible,

asumir’ como parte del page, la cancelacion de

tal  gravkmen 0 limitacitn y pagark la

diferencia al CONTRATISTA. En este evento |

o

CARBOCOL obtendra del acreedor un.

~

exoneracian de la’ nes pomaie tes de

Oe

b) $i el mente de los sravansnes o Limitaciones

de daminio fuere superior al precia baja

”
te

opcidn, CARBOCOL Pagar& al CONTRATISTA al

pt antennal isthe hers

precio bajo la opcisn, yy? Be CONTRATISTA |

asumira,.-directamente. la cancelaci#ém de los |

gravanenes o.limitaciones. ----—

29.1.5

Er cualquier case los repuestos y: 5

sear obsoletos revertiran gratuitam

ESTE PAPEL NO TIENE CQSTO PARA EL USUARIO

or 4
Se
sc
n&
o
ioe
Ba
Os

SOFIA MEDINA DE

NOTARIA VEINTI¢

7
ee!

Se entenderkn ' camo. repuestes y suministres

“obscletos, aquellos que existienda en el inventaric

no sean .utilizables, en o relacionades con

“operaciones o equipos que esten en funcionamiento a

la terminacibn. Par cancepto de repitestos y

suministros na obsoletos, CARBOCOL tendré la opcién

de comprar ila tatalidad de los mismos pagando al

CONTRATISTA el equivalente en Pesos, a la Tasa FX a!

EES SAE ea oe lanai ce S|

la fecha en que conmtraiga la obligacibn de compra:

bajo la opcidn, del costo de adquisicibn original
es col

de dichos repuestos y suministros en USS o en caso}

de wun casta original denominado en una moneda =>

distinta de US, el equivalente en USS usanda la

- Tasa FX a la fecha de adquisicién original. -----—-

Los repuestas y suministres que adquiera

es

CARBOCOL le serar transferides y el precio de

compra.de los mismes serA pagado, en la misma forma . E

y tiempo que se especifica en la Clausela 29.1.4.

29.1.6 Si CARBOCOL wo 2jyerce el dereche previsto en la

Clausula 29,152, en la ClAusula 29.1.3 8 29. 1.5,

segin el caso, o si despues de haberlo ejercida no eS

cumple con el pago en los términos mencionades en

| esta Clausula Vinésima Novena, EL CONTRATISTA
tendra el derecho de _vender a terceros, retirar o
b= disporer de otra manera _ dichas act ivas.
| | 29. 1.7 Para les efectos de esta Clausula Vigesima Noveria: \
| | (i) El tope maxima de Qarantias sobre activos de
idee propiedad de EL CONTRATISTA includes en el EB

Proyecto ro “deber& exceder en ningln momento del

8% del casto total del Proyecto en que se haya

‘incurrido hasta ese momento, menos los pages hechos

‘hasta ese momento, de amortizacibn del principal d

tal endeudamients} ---—

Taapreate Nacanal Oe

(ii) Los aetivos a los que se hace

referencia seran depreciados a

mortizadas, segur el casa, por el

sistema de depreciacitbn o anortizacibn |

=
H
\

lineal durante  ° su vida util.

23.2 Terminada este contrato por

cualquier causa o en cualquier tiempo, EL CONTRATISTA

|
|
|

Pagar& todas las prestaciones sociales y reclamaciones

SOFIA MEDINA DE LOPEZ VILLA

de sus empleados. --+—---+--—-—~----=--———-=--

—

En el evento de que algunos de los trabajadores del
g E) J

{ CONTRATISTA pasen a serlo de CARBSCOL por decisitn de |

ee | esta, EL CONTRATISTA pagark a CARBOCOL el pasivo laboral

| causado, la reserva tkenica y matematica y la reserva

NOTARIA VEINTISEIS DE BOGOTA

por Causar, lo anterior incluyende, pero no limitade ay |

las cesantias causadas y su retroactividad y a las

fo Ss SES a tn

pensiones de invalidez, vejez, y-muerte. Estos pasivas

Laborales serar Liquidados por EL CONTRATISTA en ta

fecha en que se preduzca la sustitucifén patronal y 51
ie £3 a =
monte transferido a CARBOCOL. Para este efecto El_

| CONTRATISTA, «A partir dela Fecha Efectiva, deberd

. [ Genstituir una reserva que garantice el page de todas

L las prestaciones sociales, pasivas laborales y
a —— a “

reclamaciones de sus empleadsos hasta la fecha de

terminacién del presente contrate, ----~

CLAUSULA TRIGESIMA.-— Ligquidacitm: Terminado e@1 presente

contrata, por cualquiera de las causales estipuladas en la

uw
=

Clausula Vipésima Quinta, las partes precederaAn a

FE SESS DRO PRB EE

liguidacién de acuerdo con las siguientes criterios: --~-----

3a.1 Se determinaran las abligaciones vigentes entre las

partes y con

terceros para proceder a su cumplimie

poe
[22-2 Se
1 ‘
L servicia de las actividades objeto de este

ESTE PAPEL NO TIENE CQSTO PARA EL USUARIO
a. Oe ee

i
{38.4 Se determinaran y transferiran los bienes que conferme a

3a.3 Se determinaran los pasives vinculados a la operacién

ps. ee = fel Sao
" ‘ ; ecg hay era
minera asi como las oebligacicnes pendientes entre las

partes y se procederA a su cancelacién y/o cumplimiento.

este contrato hayan de pasar a ser propiedad dé CARBOCOL

en les terminas y cerdiciones establecidos en la

SauUsa tos (Sasa a a

Del proceso de liquidacién se dejgar& constancia en acta

;Suscrita per las partes, en la cual 5e expresar& igualmente,
j ‘ z - F
jel recibe de los trabajos a satisfaccitbn y la circunstancia

{de hallarse EL CONTRATISTA en paz y salvo con CARBOCOL por
a

| tado concepteo. Si wo hubiera acuerdo entre las partes para

| liquidar el contrate,. CARBOCOL efectuaraé la correspondiente
i

|liquidacitn, mediante resalucitn. motivada, sujeta ai los
i

eriMaia nee) Scie Nr

3i.4 EL CONTRATISTA podrk ceder oc transpasar total

parcialmente su interés o las obligaciones y derechos

Mesa

emanades del presente cantrato con @1 camsentimienta)

eesionariaos serdn. selidariamente responsables por las

‘ebligaciones del presente contrato,.

j
|
i ons
i
|

| 34.3 Si EL CONTRATISTA solicita a CARBOCOL autorizacitn

la cesitdm toatal o parcial de este cortrats,

de recibida pear CARBOCOL la solicitud carrespondiente

sin recibir EL CONTRATISTA una respuesta negativa, se

ertiende para todos los efectos, que la solicitud ha

transcurrern mas de sesenta (60) dias calendario ane
|
i

apreste NacwlOnnet

32.1 Los casos de desacuerdo entre las

partes sobre. asuntos. de derecho

relacionades. con la interpretacién

y/o ejecucibn del contrato o después

de su terminacitn. que no puedan

arreglarse en forma directa a

las partes, seran sometidos al conocimiento y decisitn

de la rama gurisdiccional del poder p&blico colombians,

salvo que las partes en dicho momento acuerden un

|i

SOFIA MEDINA DE LOPEZ VILLA

tas

arbitramento, el cual se sujetar&oa la Ley. Colombiana

sobre la materia. -—-~-------———

amar ———s 4

32.2 Toda diferencia de hecho o de caracter técnica que;

llegue a surgir entre las partes con motivo de Ila

interpretacitém o aplicacién de este corntrate, que no

pueda arregiarse en forma directa entre las partes, sera
-—— — - al

sometida al dictamen definitivo de ~ tres peritos;

i Joona —

Gesignades de comer acuerdo entre las partes a, en caso

=

de Sesacuerdo entre ellas respects de dicho nombramiento|

por un lapso mayor de ventiun (21) ia calendaris, par

t la Junta Directiva de la Sociedad Colombiana de
po. # sine 7 =a 4

Ingenieres que tiene su sede en Bogota.
poo si

entre las partes en relacitin con Pa irterpretacion y/o}

ejecucién del cantrate y que no pueda arreglarse en

| forma dif¢ecta entre las partes, sera sometida al

peritos, quienes deberkn ser

dictamen definitivo cae tre

contaderes plblicos juramentados, designades de “commun!

acuerdo entre las partes oyicen caso de desacuerdo-entre

elias respecte” de dicho nombramiento por un LapES mayer]

de Ventiun” (21) dias calendario, ‘por la Tunes, Geena? del

Contaciores o a falta de @sta por la Cama

“de Bogota. =

Wie

Sles perit:

32.4 4 + Ambas partes declarar que el dictamen

ESTE PAPEL NO TIENE COQSTO PARA EL USUARIO

32. 3 Toda diferercia de carkcter contable que llegue a ay

NOTARIA VEINTISEIS DE BOGOTA

tendra todo el efecto vinenlante otergade por la ley.

32.5 En easo de desacuerdo ‘entre las partes sobre lal

t
i _@sta..se comsiderarA legal y se aplicarA la Clausula

38.6 El peritazgo y el arbitramento que se acuerde se

i celebrarA en la ciudad de Bogot& conforme a las leyes|

colambianas y segain lo establecido por el Cidino de

Comercio Colombianeo.

CLABUSULA TRIGESIMA TERCERA.—Representante Tecnico de CARBSCOL

33.1 CARBOCOL designar& y mantendra en todo momento, un

r a
i

representante t&écnico quien ejercerk las funciones ae)

i verificacibn, supervisibn y vigilancia acordadas en el

presente contrate y servirk como contacto con EL

i CONTRATISTA respecta de todos los asuntos relacionados!
f =
i

con este contratc. El nombre del representante técnica

per escrito a EL CONTRATISTA. En

——t

econsecuenc el yrepresentante téenico est& autorizado

para impartir Jas observaciones y objeciones ai EL

CONTRATISTA, que se desprendan del: cumplimiento del

presente eontrato,  —ast come -para solicitar la

informacién que considere necesaria. m- tot ttt ttt

33-2 El representante t@enice de CARBOCOL no tendr&

autorizacién para exonerar a EL CONTRATISTA de ninguna
eae aS ee Rens =

Sc
de las obligaciones que emanen del presente contrato,

Oe

sin la autorizacidn previa dél Representante Legal di
iA aa

CARBOCOL. 9 ----------- 4 - nn nnn nnn

; CLAUSULA TRIGESIMA CUARTA. — > Partes Independientes;|

| Para todos los efectos de este contrato EL CONTRATISTA es ane

|_persora independiente de CARBOCOL ‘y acepta todas las}

obligaciones y riesgos que le: ‘corresponden segln est

realizark® sus actividades aqui previstas por su

contratoa

propia cuenta y con sus  propios..medios, con autonontg

Noyectite Nacional Oi

io, M4
econtmica, tecnica y administrativa. Las

partes declaran que, para cualquier

1

Srelacitm can terceros, ni lo establecids

en, esta Clausula ni en ninguna otra del

cortrato implica el otorgamiento de un

poder general, ni. que las partes hayan

constitulds seciedad civil o comercial u otra relacitn- baja

i

la
We

|

cual cualquiera de las partes pueda ser considerada como

solidariamente responsable por los actos u omisiones de la

:|

otra parte, o tener la autoridad o el mandate, que - pueda

comprometer a la otra parte en relacitn corn alguna

ebligacién. -- a
a 1 e
CLAUSULA TRIGESIMA QUINTA-—- Respornsabilidad: = ------—-~---~—~—
—
“a5 1 Responsabilidad Contractual. — EL cOMRaEer respondera 4
—

ante CARBOCOL por todas y cada una de ae eusaqsctanes a

su eae emanadas del BRSSEREE contrate.: sostrtsrcer re

|35.2 Responsabilidad Civil Extracontra a rat Adem&s, serd

ame # at

de su cargo la responsabilidad ivi Seente & CARBOCOL o

i
on ei seas ie
1

tercera desde la vigencia y hasta la terminacitm y

Liquidacitm Gefinitiva del mismo, especialmente en ios

axe

Siguientes eventos: ----—

35.

2.1 EL CONTRATISTA sera responsable ante CARBOCOL o

terceros. en los t&rminos establecidos en la ley o

por este contrato, por ios datos o perjuicios

Causadns con el uso de todes las elementos, |

EHqUIHOS: vehYeulos, herramientas, corstruccienes,

pane

MAREHIASES, suministros, estructuras y combustibles

que * emplee: EL “CONTRATISTA en la ejecucitn del

Shere gontractual en cualquier sitio en que se

Sycveneven ubicadas durante la vigencia

contrata,

BSi 222: EL -CONTRATISTA sera&d responsable an:

los términos . establecidos en la 1

ESTE PAPEL NO TIENE CQSTO PARA EL USUARIO

[A MEDINA DE LOPEZ VILLA

pegs VEINTISLIS DE BOGOTA

‘ik

x ecolombiane que se requiera para reemplazar, al perscnal

contrato, por las demandas o reclamaciones

formuladas eantra CARBOCOL, sus directores,

| empleadas o trabajadores instaurada » por terceros

{ nee -por cualquier especie de dafio, proveniente de actos

i u oamisiones de EL CONTRATISTA, sus funcionaricos,

empleades o subtontratistas. ----------------——- 5

= Some
CLAUSULA TRIGESIMA SEXTA.— Personal: --——----——--~---------_

36.1 De acuerdo cen los términos de este contrate, EL

CONTRATISTA podré designar libremente el personal que se

requiera para las operaciones a que se refiere este

contratso, pudienda figarles su remuneracitn, funcicnes,

categorias, nlmero y condiciones. EL CONTRATISTA se

- ebliga a preparar adecuada y diligentemente al personal

= = eed
extranjera que EL CONTRATISTA considere necesario para

ia realizacitn de operaciones previstas en este

36,2 Ei. CONTRATISTA se obliga expresamente a cumplir con

a Bs ee =i

tedas sus obligaciones laborales, bien sean de origen

legal, convencional ao centractual. El incumplimienta de |

estas obligaciones ser& reputade para Ios efectos de tee

eldusulas @7 y 28, come un incumplimierto del presente

contrate por parte de EL CONTRATISTA. EL CONTRATISTA

+-—_—_ paced —

expresamerte manifiesta que responder& ante CARBOCOL por

‘glalquier pretensibn o demanda que cualquier empleade de

EL CONTRATISTA trate de interponer contra CARBOCOL, y

manifiesta que asumirk los costos y gastos razonables en

que esta pueda incurrir por tal hecho. Para el . efecto

CARBOCOL informara cportunamente a EL CONTRATISTA. -—---

EL CONTRATISTA deber& dar + cumplimienta en todo

momento a las dispesicicnes legales que seMalen la

proporcitn de enpleadas y obreras nacionales y

Nextranjyercs. En toda case, EL CONTRATISTA se compromete

Pee cae ee ee

Ahrens acioist Qe

a contratar y mantener a su servicio un
alta i FE

porcentaje de personal colombiano,

anda preferencia a personal de los |
= yf tunicipies y del Brea del proyecto. ge }

36.4 Durante es periodes de Buplorscion,

de construccitn y montajey y de

explotacitn, EL CONTRATISTA tendra oh derecho de emplear

contratistas para ejecutar cualesquiera trabajos

relacionados con este contrate, exceptuanda la direccian

Se ERTS SES SES ee
1

SOFIA MEDINA DE LOPEZ VILLA

il

de las operaciones de mineria y la direccitn de ventas.

EL CONTRATISTA censultara a CARBOCOL sobre les

—- : subecantratos que aquel pretende firmar cuya cuantia sea

i o exceda de DOS MILLONES DE. “‘DOLARES (USS2* Ga. AWB,as) o |
— — “
i de UN MILLON DE DOLARES (USS17 OGD. 080,00) durante los |

— — am
periodcs de exploracitn, montajye y Be aS respecta

a la primera cuantia, y de explatacitn a= Geant a Fast

NOTARIA VEINTISEIS DE BOGOTA

Saab e Sepa Bas LSPA RTS

é = —————- —

titima cuantia. CAREOCOL podra pessenae comentarios,

|
ea SSS Me aoe

los cuales poadran o no ser discrecionalmente acogidos 4

por EL “CONTRATIS TA. Asi misme, EL CONTRATISTA ao

i aa

compromete a reo celebrar contratos de agenciamiente co |

b-~ == -S ——
j
i
L

Be agentes comerciales de CARBOCOL en un determinads pais. —

Igualmente CARBOCOL se absterdra de utilizar los AERNEES

| Comerciales de EL CONTRATISTA. De tedas maneras EL

sa)

ine : se - — |
CONTRATISTA se compromete a suministrar y mantener la |

t "propiedad Guaante boda la cat ee Gariteste da los |
| equipas principales de mireria, manejo y transporte ee sé
carbén, Saee ™ eee eee eee _ = |

ICL BUSULA TRIGESINA SEPTIMA. — Seguros: » Uma vez Firmada e

1

aes!

presente Suppers y- sin perguicio de la gga seat
ven |

personal que asume EL CONTRATISTA, este oper tomar .y

mantener cuerta,

[reelamaciones Gareyeees) a datos y perjuicios, lesiones : |

[pooopwatees muerte y datos a la Propiededs que puedan eal = i

|par eausa de las aeiividades Baacnendas por EL ‘CONTRATISTA <3) ee
ae

lpor subcontratistas o empleados, en desarrollo de la = 2s

jegecucitn de este contrato, <--------——

a 9 HE CARTER ESEACs ERNE a CARBOCOL como parte

2
-

de esta pdliza re seguras de resporsabiiidad Ci.

responsabilidad civil, con fundamento en dafios y

perjuicios causados en desarrollo del presente contrata,

la pSliza de que trata esta clausula se hard efectiva en

faver de CARBOCOL, independientemente de que éste &ltima og

—
We ies —— j

a i
Unides net Aubrica o su equivalente en moneda legal |

—— colembiana, ¥y su monte Be iis los en todas i cases sil ink

Hie EE SE ee =. —_

que por cualquier evento se disminuya su cuant ta, con

Consesuencia del pago total o parcial de la suma

asegurada, por econcurrencia de siniestros.
ELAUSULA TRIGESIi ina DCTAVA.-— Fuerza Mayor o ease ae uito: i : SF
i CONTRATISTA BY gps eeS quedaran exentos pa boda |
! er par concepte de las obliyaciones =
i del presents contrato por Hecuer o cireunstancias
| canstitut ives. de his ti mtyor, o case fone uito, debidamente

t
| probados en la farma Sissuadea en la iaiidiacian y ila

olombianas. i ee mre ee

CLAUSULA TRIGESIP MA NBVENA- “Aplicacion de las: , leves o: eqlomb

|e Se

has: Las partes fijgan como domicilio contractual la ciuda

(Beers OR zs es

1 Naouees Repiblica de Colombia. Este ‘contrato se wage en todas

SUS partes por qa Ley Colombiana y EL CONTRATISTA $e somete a

lac Jjurisdiccion de los tribiunales ‘ eolombianos.

SLAUSULA CUADRASESIMA.- Proteccitn del Medio Ambiente: EL
CONTRATISTA durence a1 Presents contrato

tomara todas las medidas necesaria

euerde can las disposiciones p et inente 21
4

del Codige Ge Recursos EES carn a

fir de prevenir y Prone datos a las i

personas y a los recursos naturales de la

i

we hrs z 4
nt oO del Peay yotacieneds con ella, em especial los rics, «
Se a 1 sae =f} «
da vegeta idm, el miei y la fauna, Tan pronto como sea > 8
| a eas a Seen aa wee ——-—_-. 5
ine
por ihie, dente de las términes establecidas en el Estudia de ..
E ; a 2
Factibilidad, EL CONTRATISTA restablecera, segin los Hee
= ——- — were BE
iprogramas acerdades entre BERGREUES BY BE CONTRATISTA, tla $2
= ——— ——t = es
tierra afectada por las Srecearcnee d@ minerla que haya aS
x
ei Se eee he ae eae Bet Ya bi iiss =
jreal izade. Para los efectos de esta clkusula EL CONTRATISTA #6
es = a en olka

pert inentes. —

ReaD inet RAINS ON NO. TESA: SEN |

BLAUSULA "CUADRASESTMA PRIMERA, —

el etd contrato, s CONTRATISTA debers ||

constituir a su costa y

os siguientes

! ~ clinplimienta de todas “Gas Gilneas ae EL

i CONTRATISTA asume conforma a este shai leds gue deberarn

5 es
t

estar VERenEes- durante tode el termine de su duracitn ¥

Esta garantia

que, por sanciones pecunarias se

aed o agotare. El valor de esta gardntia se

determinart a

de América

meneca Legal colombiana, durante el términe del x

Oo su

equivalente en

frl. 1-2 Trescientos Mil

an in

' : ae —— ae
Anbrica (saseWORRIEs) o $ .

|
;
!

—

r eS gh is ee cee

legal colombiana, durante el términe del perlode de}

yr

América

moneda legal colombiana, durante el pertado de

{ Tagewinieeeieness = Una =pbliza o pblizas de segures de

i

A 2 |
} cunplimienta que amparen el page de salarios, |

penetsctoieS sociales e indemizaciones laborales del |

i personal = EL CONTRATISTA, asi camo la satisfaccién de

" las demas OBIS GREE SHES laborales, por valor de Cienta

cuentas ae Délares de los Estados Unidos de América

el areal su equivalernte er moneda corriente,

plaza el

oo) La cnantia =

oo. @sta pbliza« pilizas se reajustaré anualmente si fuere |

necesario 28 acuerdo cor los cAaleules actuariales con el

fin de Bterer is @ las oblinaciones laborales ie

CONTRATISTA. EL CONTRATISTA deberk revisar seis (6)

}
1

“de la terminacitn del presente contrata

| ecuantia de la polices o pblizas a fin de garantizar Sue

— = pie SONS se SP

la terminacitn del. presente contrato estén abs Ue er

3 virtud de esta Ree los sSalarias, prestaciones
eee SERNA — a Be

i

i sociales, ieiemny eae siomes . laborales, pensiones de:
ae a so : a

' Jubilacitm y dem&s passives laborales del parsonal aa
ie is

CONTRATISTA, sane ene nnn

| 41.3 Condiciones especiales de las garantias: Las S eanentias

(
| de que trata esta clausula, deber&an cortratarse con

compatias de AEGuEss © Jegalmente autorizadas para

t
3
_ funcionar en Colombia y cuyas pblizas matrices se

H reajusten a las reglamentarias de la Superintendencia
ee

Bancaria y de la Contralorta General de ‘la Rep&blica.

Lnpuenta Nacional Cite

A. |
paras | ZZ
EL CONTRATISTA deber& cumplir todos tos |

requisitos para mantener vigentes las
- “Tt
agarantias exigidas y serk de su cargo el

Pago epertuno de las primas y dents

ELAusuLA CUADRAGESIMA:. SEGUNDA. — Inhabilidades e

Incompatibilidades: EL CONTRATISTA declara bajo juramento
L es |
f

Aue na se encuentra cubierta por ninguna de las inhabilidades

SDE BOGOTA

e incompatibilidades sefaladas en el Titulo II del Decreto—
= —_ . _ =A |
Ley ®@2@2 de 1983. —

bLAUSULA CUADRAGESIMA TERCERA.- Convenio Totali Tercersss |

| eae x
bambios y Otros: El presente cortrato, sus anexas y

NOTARIA VEINTISE?

SOFIA MEDINA DE LOPEZ VILLA
ere ee
x) ne Pe, 4

Socument os que se suscriban simultAneamente a la firma de

pase documento, constituyen el convenio total entre las

partes, y sustituyen y cancelan cualquier contrato, acuerdo,

ee compromise y documento entre las partes que se

haya suscrite anteriormente. El presente cortrata se celebra”

oe beneficic exclusive de las partes que lo suscriben,

quienes son las tmicas sometidas a las obligaciones a4
t

da lo contenido en este contrate, de manera

pxpresa © implicita, eterga derechos o impone obligaciones a

|
eal diferentes de las partes que 1a sustriben. es {

bligaciones derivadas del misma podran ser -liberadas ni

en fF

ws

25 red ms
L scsyeegs debidamerte firmada por las partes, y con el p
fumplimiento de los requisites legales exigides en el j
zis Si See aa sass - |
Pheneiite corntrata. Ninguna de las partes podré dar -par

breserte contrate no podraé ser cambiado oe modificada,/ ni 3]

xoneradas de ninguna manera sino en cada caso mediante

Ferminada este contrato exepta de conformidad

as

pS a a as Tee, CULO DS

isposicicnes del presente contrate a-ese respecto’ VG. bLa@e> ee
az naar Ean “ Ke

oe
Ose
onformidad con la Ley. La renuncia de cualquiera 5

artes en relaci&én con un incumplimienta o dispos

ESTE PAPEL NO TIENE CQSTO PARA EL. USUARIO

a pie ele
| presente COBEPAESY no tendraé efecta ni sera interpretada come |

| saves renuneia a cualquier otra ‘disposicien del mismo o a

' cualquier Siguinp LirKente oibcs Los titulos de

as

| elhusulas, ast cemo el indice del contrat han sido incluidos

| lnicamente por canveniencia, pere de ringuna manera afectan

la interpretacitn del contrate.

CLAUSULA CUADRAGESIMA CUARTA.— Notificaciones: Las
notificaciones o comunicaciones, entre las partes

1: Seity apeeeRe deber&n dirigirse a las siguientes direcciones:

la EARBOCOL =

| CARBONES DE COLOMBIA S.A.
— =
{

| Carrera 7 No. Si-1 Piso Ss

| ppartado Abreo 29748 —~

fn
: _

| Telex 45799 CEBOL CD, wore

| -Pacsamile €877173

{
| BagotA, Colombia

i. ASSL CONTRATISTAL

Carrera 11 Ne. 84- oe

Apartaca Aéres OB9147

Csble PROBE) r=s-tco

Telex 41486 PROD CO

| Facsimile #6104915

Bagot&, Colombia

io al

i El cambio de direccién sera metidivado por escrite a la otr

parte con la debida anticipacitn, Boaraiter rnotificacitn,

j; imstrucecitn oo comunicacion ae: CARBOCOL., se dirigira al

Representante Legal de EL CONTRATISTA, y sera entregad

personalmente a este en sus oficinas o a traves de correg

r x Se eeaeet — =

recomendado, thlex o Facsimile, casos en los cuales 1

|
| aaa ENS

respectiva comunicaciin se consideraré recibida dentro de lo

cinco (5) dias calendario siguientes ala ceca de Herpes

Las comuniraciones que remite. sae CONTRATISTA a CARBOCOL

Ss

i
4

t

dirigiran al Representante Teenite de CARBOCOL de la mism

misina

\ CLAUSULA CUADRAGESIMA QUINTA.— Valor del

ny

|
|
}
ontratas —£l presente contrate es de
|
i
i

i A s
cuantla indeterminada y el valor de su

otorgamienta estara a cargo

CONTRATISTA. -—

CLAUSULA CUADRAGESIMA ~SEXTA.— Perfeccionamiento

Contreta: EL presente cortrato se entenderk perfeccionado

una vez cumplidos los siguientes requisitos: —--------------- S$ i
: 5 : é mee
55 |
o
| ec
H presente contrato. — hoy
ie Ss) 5 Io8 |
[ae.2 Presentado el Reciba, de pago de les derechos de jee
! ‘ se Ie eae
| publicacitn en el Diario Oficial a cargo de EL |S2Z
t ae pe th su
>
CONTRATISTA, yo momen nnn Bs
C4
C . ae
46,3 Revisado el presente cantrate por el Consejo de Estado = 5
ani
{2}
canformngs &@ lo dispuesta en los articulos 453 y |& =
H subsiguientes del Codigo Contencioso Administrativa, a ;

} menas que dicha entidad declare no tener competencia

para conocer del presente centrate, en cuyo caso el

presente requisito se entenderdA cumplida, —-------------

|CLAUSULA CURDRAGESIMA-SEPTIMA-—- Bnexss: Se hace comstar que j-- —

|
H
ee

Ins anexos a las que hace referencia dentro del cuerpo del

cortrate y que se firman igualmente por las partes en esta
|

misma fecha y lugar, estan incerporadas al presente. - ~.- -

i En este estado se hace presente el Doctor OSCAR MEJIA VALLEJO,

mayor de edad, identificade con la cédula de ciudadania niimero
{ = a ie ats

| 537.533 ~-- expedida en Medeliin = , vecino de Bogoté, lu-

gar de su domicilio, quien en el presente acto obra en su ca~

lidad de Ministro de Minas y Energia, calidad que aoredita -

con el Certificado

y_ manifest :

| lo lo, del Decreto 1179 de 1.987- —

———— 5

LEIDO este instrumonto a los’ comparecientes, enterados de su/

E contenido, le dieron su asentimiento y en prueba de ello: to! j
i 1

Firman junto con la suscrita Notaria Quien en esta forma io |

q las —- de papel seguridad niémeros AS 13621485, AB 1362148

1487, AB 13621459 /AS anes 13621462
IBGZIASRY AB 1apz LAS 49) AB _13621465,/A8 19621402,46 as62ssy 7,

| AB 15621495, 96 13621469, ad 15621494 -“A cis ot ae.
f -. et

A8 1362147 pea eR See SS HH ee eS ee
y 3 ze

| DERECHOS NOTARIALES : Decreto 2479 / 8? $800.00,-----

es oes

y, fer
LA NOTARIA VEINTISELQ/Y 2

= ard: Se

-

u

ae

Pre
AB 13621454,/AB 13621455, 48 19621486, 49°Ts0214 7 RB 1362= |
. 7. oy

oN.
Yee y

2)
te

REPL

SOFIA,
